OPINION — AG — ** EXAMINATIONS — LICENSES ** THE CONSTRUCTION OF 59 O.S. 199.3 [59-199.3](B) HERETOFORE ADOPTED BY THE STATE BOARD OF COSMETOLOGY AS SET OUT IN YOUR LETTER IS PLAUSIBLE AND SHOULD BE AS FOLLOWED; THAT IS, EXAMINATIONS FOR CERTIFICATES OF REGISTRATION OF LICENSES AS MANICURISTS, OPERATORS AND INSTRUCTORS (TEACHERS) MUST BE GIVEN BY THE STATE BOARD OF COSMETOLOGY AT LEAST THREE TIMES EACH YEAR, ON THE SECOND MONDAY OF JANUARY, APRIL AND SEPTEMBER; AND MAY BE GIVEN AT SUCH OTHER TIMES AND PLACES AS IT DETERMINED PROPER BY THE BOARD. (SITES, TESTS, CERITIFY) CITE: 59 O.S. 199.3 [59-199.3] (JAMES P. GARRETT)